UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10 GENERAL FORM FOR REGISTRATION OF SECURITIES Pursuant to Section 12(b) or (g) of the Securities Exchange Act of 1934 Strategic Environmental & Energy Resources, Inc. (Exact name of registrant as specified in its charter) Nevada 02-0565834 (State or other jurisdiction of Incorporation or organization) (Commission File No.) (IRS Employee Identification Number) 7801 Brighton Road Commerce City, Colorado 80022 (Address of Principal Executive Office) 303-295-6297 (Registrant’s telephone number, including area code) Securities to be registered pursuant to Section 12(b) of the Act: None Securities to be registered pursuant to Section 12(g) of the Act: Title of Class COMMON STOCK, $.001 par value Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filero Accelerate filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x TABLE OF CONTENTS Item 1. Business 2 Item 1A. Risk Factors 8 Item 2. Financial Information 13 Item 3. Properties 21 Item 4. Security Ownership of Certain Beneficial Owners and Management 21 Item 5. Directors and Executive Officers 23 Item 6. Executive Compensation 24 Item 7. Certain Relationships and Related Transactions, and Director Independence 26 Item 8. Legal Proceedings 27 Item 9. Market Price of and Dividends On the Registrants Common Equity and Related Stockholder Matters 28 Item 10. Recent Sales of Unregistered Securities 28 Item 11. Description of Registrant’s Securities to be Registered 29 Item 12. Indemnification of Officers and Directors 29 Item 13. Financial Statements and Supplementary Data 30 Item 14. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 30 Item 15. Financial Statements and Exhibits 31 1 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Form 10 contains certain forward-looking statements with respect to the financial condition, results of operations, business strategies, operating efficiencies or synergies, competitive positions, growth opportunities for existing products, plans and objectives of management. Statements in this Form 10 that are not historical facts are hereby identified as “forward-looking statements.” PART I ITEM 1. BUSINESS Overview Strategic Environmental & Energy Resources, Inc. ("the Company" or "SEER") was originally organized under the laws of the State of Nevada on February 13, 2002 for the purpose of acquiring one or more businesses, under the name of Satellite Organizing Solutions, Inc ("SOZG"). In March 2008, SOZG consummated a reverse merger with a non-public operating company called Strategic Environmental & Energy Resources, Inc., also a Nevada Corporation. SOZG name was changed to Strategic Environmental & Energy Resources, Inc. SEER is dedicated to assembling complementary service and product businesses that provide safe, innovative, cost effective, and profitable solutions in the oil & gas, environmental, waste management and renewable energy industries. SEER currently operates four companies with three offices in the western and mid-western U.S. Through these operating companies, SEER provides products and services throughout the U.S. and has licensed and owned technologies with many customer installations throughout the U.S. Each of the four operating companies is discussed in more detail below. The Company’s domestic strategy is to grow internally through SEER’s existing customer base and subsidiaries that have well established revenue streams and, simultaneously, establish long-term alliances with and/or acquire complementary domestic businesses in rapidly growing markets for environmental, water treatment and oil & gas services. At the same time, SEER intends to increase sales of new and patent-pending technologies into the growing markets of vapor/emission capture and control, renewable “green gas” capture and sale, Compressed Natural Gas ("CNG") fuel generation for fleet use, as well as medical and pharmaceutical waste destruction. Many of SEER’s current operating companies share customer bases and each provides truly synergistic services and products. The company now owns and manages four operating entities and one newly formed entity that has no operations to date. Subsidiaries REGS, LLC d/b/s Resource Environmental Group Services ("REGS"): (operating since 1994) provides general industrial cleaning services and waste management into many industry sectors but focuses on oil & gas production (upstream) (particularly water treatment services in the oil & gas fields) and refineries (downstream), but also services other sectors such as hospitals, universities and state/federal agencies. Tactical Cleaning Company, LLC ("TCC"): (operating since 2005) provides cleaning services to the tanker rail car industry with offices in two states and a focus on both food-grade and petroleum based products, i.e., fuel oil and asphalt. MV, LLC ("MV"): (operating since 2003) MV is an engineering/technology oriented company that designs and sells odor, vapor, and emission control systems for use in oil and gas production, refining, and biogas conversion in agricultural, food and beverage and landfill applications. 2 Paragon Waste Solutions, LLC ("PWS"): (formed late 2010) PWS is a recently-formed operating company that is expected to deliver during the third quarter of 2013, the initial prototype unit intended to demonstrate its patent-pending technology, currently under review by the US patent Office, based on a “cold plasma” oxidation process. This process involves gasification of the solid waste and then a cold plasma oxidation process that makes possible the destruction of hazardous chemical and biological waste via a low temperature and low oxygen pyrolytic process. The patent application is currently under review by the US Patent Office. The term cold plasma refers to a low energy ionized gas that is generated by electrical discharges between two electrodes. PWS believes that thisCoronaLux™ Technology, designed and intended for the “clean” destruction of hazardous chemical and biological waste (i.e., hospital “red bag” waste) should eliminate the need for costly segregation, transportation, incineration or landfill (with their associated legacy liabilities). PWS is a 54% owned subsidiary. Benefuels, LLC ("BeneFuels"): (formed February 2013) owned 85% by SEER is a newly formed division created to focus specifically on treating biogas for conversion to pipeline quality gas and/or CNG for fleet vehicles. BeneFuels had no operations as of May 31, 2013. We do not expect BeneFuels to commence operations until the fourth quarter of 2013. Segment Information The Company currently has identified four segments as follows: % of Annual Revenues REGS Industrial Cleaning 45
